Exhibit 10.5

INDEMNITY AGREEMENT

THIA INDEMNITY AGREEMENT (“Agreement”), effective as of March 21, 2017, is made
by and between Chaparral Energy, Inc., a Delaware corporation with executive
offices located at 701 Cedar Lake Blvd., Oklahoma City, Oklahoma 73114 (the
“Company”), and [                ], Director of the Company, residing at
[                ] (the “Indemnitee”).

The Company and Indemnitee recognize the prevalent risk of corporate shareholder
litigation, in general, subjecting directors to the risk of expensive
litigation.

The Company’s Board of Directors has determined that, in order to attract and
retain qualified individuals, the Company will attempt to maintain on an ongoing
basis, at its sole expense, liability insurance to protect persons serving the
Company from certain liabilities. Although the furnishing of such insurance has
been a customary and widespread practice among United States-based corporations
and other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself. The Amended and
Restated Bylaws of Chaparral Energy, Inc. (“Bylaws”) and the Third Amended and
Restated Certificate of Incorporation if Chaparral Energy, Inc. (“Certificate of
Incorporation”) requires indemnification of the directors of the Company.

Indemnitee may also be entitled to indemnification pursuant to the Delaware
General Corporation Law (“DGCL”). Section 145 of the DGCL, empowers the Company
to indemnify by agreement its officers, directors, employees and agents, and
persons who serve, at the request of the Company, as directors, officers,
employees or agents of other corporations or enterprises, and expressly provides
that the indemnification provided by Section 145 is not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the Board of Directors, officers and other persons with respect to
indemnification;

Given the uncertainties relating to such insurance and to indemnification have
increased the difficulty of attracting and retaining such persons, it is
reasonable, prudent and necessary for the Company contractually to obligate
itself to indemnify, and to advance Expenses on behalf of, such persons to the
fullest extent permitted by applicable law so that they will serve or continue
to serve the Company free from undue concern that they will not be so
indemnified.

This Agreement is a supplement to and in furtherance of the Bylaws and
Certificate of Incorporation and any resolutions adopted pursuant thereto, and
shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder.

Indemnitee does not regard the protection available under the Bylaws and
Certificate of Incorporation and insurance as adequate in the present
circumstances, and may not be willing to serve as an officer or director without
adequate protection, and the Company desires Indemnitee to serve in such
capacity. Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he or
she is so indemnified.

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director from and after the date hereof, the parties agree as follows:

1. Definitions.

(a) Agent. For the purposes of this Agreement, “Agent” of the Company means any
person who is or was a director, officer, employee or other agent of the Company
or a Subsidiary of the Company (as defined herein); or is or was serving at the
request of, for the convenience of or to represent the interest of the Company
or a Subsidiary of the Company as a director, officer, employee or agent; or was
a director, officer, employee or agent of a foreign or domestic corporation
which was a predecessor corporation of the Company or a Subsidiary of the
Company, or was a director, officer, employee or agent of another enterprise at
the request of, for the convenience of or to represent the interests of such
predecessor corporation.

 

1



--------------------------------------------------------------------------------

(b) Expenses. For purposes of this Agreement, “Expenses” includes all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in a Proceeding, or responding to, or objecting to, a request to
provide discovery in any Proceeding and related disbursements, and other
out-of-pocket costs actually and reasonably incurred by the Indemnitee in
connection with either the investigation, defense or appeal of a Proceeding or
establishing or enforcing a right to indemnification under this Agreement;
provided, however, that Expenses shall not include any judgments, fines, ERISA
excise taxes or penalties or amounts paid in settlement of a Proceeding.

(c) Proceeding. For the purposes of this Agreement, “Proceeding” means any
threatened, pending, or completed action, suit, arbitration, alternative dispute
resolution mechanism, claim, investigation, inquiry, administrative hearing, or
any other actual or threatened or other proceeding, whether civil, criminal,
administrative, investigative or any other type whatsoever; provided, however,
that Proceedings shall not include an action by or in the right of the Company
or any Subsidiary of the Company.

(d) Subsidiary. For purposes of this Agreement, “Subsidiary” means any
corporation of which more than 50% of the outstanding voting securities is owned
directly or indirectly by the Company, by the Company and one or more other
subsidiaries, or by one or more other subsidiaries.

2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as an Agent of the Company, in the capacity the Indemnitee currently serves, so
long as he or she is duly appointed or elected and qualified in accordance with
the applicable provisions of the Bylaws of the Company or any Subsidiary of the
Company or until such time as he or she tenders his resignation in writing or he
or she is removed from such position, provided, however, that nothing contained
in this Agreement is intended to create any right to continued employment by the
Indemnitee.

3. Maintenance of Liability Insurance.

The Company hereby covenants and agrees that, so long as the Indemnitee shall
continue to serve as an Agent of the Company and thereafter so long as the
Indemnitee shall be subject to any possible Proceeding by reason of the fact
that the Indemnitee was an Agent of the Company, the Company shall use
reasonable efforts to obtain and maintain in full force and effect directors’
and officers’ liability insurance (“D&O Insurance”) in reasonable amounts from
established and reputable insurers.

4. Mandatory Indemnification. The Company shall indemnify the Indemnitee from:

(a) Third Party Actions. If the Indemnitee was or is a party or is threatened to
be made a party to any Proceeding by reason of the fact that he or she is or was
an Agent of the Company, or by reason of anything done or not done by him or her
in any such capacity, against any and all Expenses and liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties, and amounts paid in settlement) actually and reasonably incurred
by him or her in connection with the investigation, defense, settlement or
appeal of such Proceeding if he or she acted in good faith and in a manner he or
she reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or Proceeding, had no
reasonable cause to believe his or her conduct was unlawful; and

(b) Derivative Actions. If the Indemnitee was or is a party or is threatened to
be made a party to any Proceeding by or in the right of the Company to procure a
judgment in its favor by reason of the fact that he or she is or was an Agent of
the Company, or by reason of anything done or not done by him or her in any such
capacity, against any amounts paid in settlement of any such Proceeding and all
Expenses actually and reasonably incurred by him or her in connection with the
investigation, defense, settlement, or appeal of such Proceeding if he or she
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Company; except that no indemnification
under this subsection shall be

 

2



--------------------------------------------------------------------------------

made in respect of any claim, issue or matter as to which such person shall have
been finally adjudged to be liable to the Company after the time for an appeal
has expired by a court of competent jurisdiction due to willful misconduct of a
culpable nature in the performance of his or her duty to the Company unless and
only to the extent that the Court of Chancery or the court in which such
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, such
person is fairly and reasonably entitled to indemnity for such amounts which the
Court of Chancery or such other court shall deem proper; and

(c) Exception for Amounts Covered by Insurance. Notwithstanding the foregoing,
the Company shall not be obligated to indemnify the Indemnitee for Expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fees, ERISA excise taxes or penalties, and amounts paid in settlement) which
have been paid directly to Indemnitee under D&O Insurance.

5. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) incurred by him or her in the investigation, defense, settlement or
appeal of a Proceeding but not entitled, however, to indemnification for all of
the total amount thereof, the Company shall nevertheless indemnify the
Indemnitee for such total amount except as to the portion thereof to which the
Indemnitee is not entitled.

6. Advancement of Expenses. Subject to Section 10 below, to the fullest extent
to which it is permitted to do so by the DGCL or other applicable law, the
Company shall, in advance of the final disposition of the matter, pay the
Expenses and costs (including attorneys’ fees) actually and reasonably incurred
by any Indemnitee in defending or otherwise participating in connection with the
investigation, defense, settlement or appeal of any Proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was an Agent of the Company or by reason of anything
done or not done by him or her in any such capacity, and any appeal therefrom
for which such Indemnitee may be entitled to such indemnification under this
Agreement; provided, however, if required by the DGCL, such payment of Expenses
and costs in advance of the final disposition of the Proceeding shall be made
only upon receipt by the Corporation of an undertaking by or on behalf of such
Indemnitee to repay all amounts advanced if it should be ultimately determined
by final judicial decision from which there is no further right to appeal that
such Indemnitee is not entitled to be indemnified for such Expenses. Indemnitee
hereby undertakes to repay such amounts advanced only if, and to the extent
that, it shall ultimately be determined that the Indemnitee is not entitled to
be indemnified by the Company as authorized hereby. The advances to be made
hereunder shall be paid by the Company to the Indemnitee within twenty (20) days
following delivery of a written request therefor by the Indemnitee to the
Company.

7. Notice and Other Indemnification Procedures.

(a) Promptly after receipt by the Indemnitee of notice of the commencement of or
the threat of commencement of any Proceeding, the Indemnitee shall, if the
Indemnitee believes that indemnification with respect thereto may be sought from
the Company under this Agreement, notify the Company of the commencement or
threat of commencement thereof.

(b) If, at the time of the receipt of a notice of the commencement of a
Proceeding pursuant to Section 7(a) hereof, the Company has D&O Insurance in
effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

(c) Any indemnification or advancement of Expenses under this Agreement shall be
made promptly, and in any event within thirty (30) days, upon the written
request of the Indemnitee. If a determination by the Corporation that the
Indemnitee is entitled to indemnification is required, and the Corporation fails
to respond within sixty (60) days to a written request for indemnity, the
Corporation shall be deemed to have approved the request. If the Corporation
denies a written request for indemnification or advancement of expenses, in

 

3



--------------------------------------------------------------------------------

whole or in part, or if tender of such request is not made within thirty
(30) days (or twenty (20) days in the case of a claim for advancement of
expenses), the right to indemnification or advancement of expenses as granted by
this Agreement shall be enforceable by the Indemnitee in any court of competent
jurisdiction. Such Indemnitee’s Expenses incurred in connection with
successfully establishing the right to indemnification, in whole or in part, in
any such action or in a suit brought by the Corporation to recover an
advancement of expenses pursuant to the terms of an undertaking, shall also be
indemnified by the Corporation. It shall be a defense to any such action (other
than an action brought to enforce a claim for expenses incurred in defending any
proceeding in advance of its final disposition where the required undertaking,
if any, has been tendered to the Corporation) that the Indemnitee has not met
the standards of conduct which make it permissible under the DGCL for the
Corporation to indemnify the Indemnitee for the amount claimed, but the burden
of such defense shall be on the Corporation.

(d) In any suit brought by the Indemnitee to enforce a right to indemnification
or to an advancement of expenses hereunder, or brought by the Corporation to
recover an advancement of expenses pursuant to the terms of an undertaking, the
burden of proving that the Indemnitee is not entitled to be indemnified, or to
such advancement of expenses, under this Article IX or otherwise, shall be on
the Corporation.

(e) In the event the Company shall be obligated to advance the Expenses for any
Proceeding against the Indemnitee, the Company, if appropriate, shall be
entitled to assume the defense of such Proceeding, with counsel approved by the
Indemnitee, upon the delivery to the Indemnitee of written notice of its
election so to do. After delivery of such notice, approval of such counsel by
the Indemnitee and the retention of such counsel by the Company, the Company
will not be liable to the Indemnitee under this Agreement for any fees of
counsel subsequently incurred by the Indemnitee with respect to the same
Proceeding, provided that (i) the Indemnitee shall have the right to employ his
or her counsel in any such Proceeding at the Indemnitee’s expense; and (ii) if
(A) the employment of counsel by the Indemnitee has been previously authorized
by the Company, (B) the Indemnitee shall have reasonably concluded that there
may be a conflict of interest between the Company and the Indemnitee in the
conduct of any such defense or (C) the Company shall not, in fact, have employed
counsel to assume the defense of such Proceeding, the fees and expenses of the
Indemnitee’s counsel shall be at the expense of the Company.

8. Determination of Right to Indemnification.

(a) To the extent the Indemnitee has been successful on the merits or otherwise
in defense of any Proceeding referred to in Section 4(a), 4(b) or 4(c) of this
Agreement or in the defense of any claim, issue or matter described therein, the
Company shall indemnify the Indemnitee against Expenses actually and reasonably
incurred by him or her in connection therewith.

(b) In the event that Section 8(a) is inapplicable, the Company shall indemnify
the Indemnitee unless, and only to the extent that, the Company shall prove by
clear and convincing evidence to a forum listed in Section 8(c) below that the
Indemnitee has not met the applicable standard of conduct required to entitle
the Indemnitee to such indemnification.

(c) The Indemnitee shall be entitled to select the forum in which the validity
of the Company’s claim under Section 8(b) hereof that the Indemnitee is not
entitled to indemnification will be heard from among the following:

(1) A quorum of the Board consisting of directors who are not parties to the
Proceeding for which indemnification is being sought;

(2) The stockholders of the Company;

(3) Legal counsel selected by the Indemnitee and reasonably approved by the
Board, which counsel shall make such determination in a written opinion;

(4) A panel of three arbitrators, one of whom is selected by the Company,
another of whom is selected by the Indemnitee and the last of whom is selected
by the first two arbitrators so selected.

 

4



--------------------------------------------------------------------------------

(d) As soon as practicable, and in no event later than 30 days after written
notice of the Indemnitee’s choice of forum pursuant to Section 8(c) above, the
Company shall, at its own expense, submit to the selected forum in such manner
as the Indemnitee or the Indemnitee’s counsel may reasonably request, its claim
that the Indemnitee is not entitled to indemnification; and the Company shall
act in the utmost good faith to assure the Indemnitee a complete opportunity to
defend against such claim.

(e) Notwithstanding a determination by any forum listed in Section 8(c) hereof
that the Indemnitee is not entitled to indemnification with respect to a
specific Proceeding, the Indemnitee shall have the right to apply to the Court
of Chancery of Delaware, the court in which that Proceeding is or was pending or
any other court of competent jurisdiction, for the purpose of enforcing the
Indemnitee’s right to indemnification pursuant to the Agreement.

(f) The Company shall indemnify the Indemnitee against all Expenses incurred by
the Indemnitee in connection with any hearing or Proceeding under this Section 8
involving the Indemnitee and against all Expenses incurred by the Indemnitee in
connection with any other Proceeding between the Company and the Indemnitee
involving the interpretation or enforcement of the rights of the Indemnitee
under this Agreement unless a court of competent jurisdiction finds that each of
the material claims and/or defenses of the Indemnitee in any such Proceeding was
frivolous or not made in good faith.

9. Limitation of Actions and Release of Claims. No Proceeding shall be brought
and no cause of action shall be asserted by or on behalf of the Company or any
Subsidiary against the Indemnitee, his or her spouse, heirs, estate, executors
or administrators after the expiration of one year from the act or omission of
the Indemnitee upon which such Proceeding is based; however, in a case where the
Indemnitee fraudulently conceals the facts underlying such cause of action, no
Proceeding shall be brought and no cause of action shall be asserted after the
expiration of one year from the earlier of (i) the date the Company or any
Subsidiary of the Company discovers such facts, or (ii) the date the Company or
any Subsidiary of the Company could have discovered such facts by the exercise
of reasonable diligence. Any claim or cause of action of the Company or any
Subsidiary of the Company, including claims predicated upon the negligent act or
omission of the Indemnitee, shall be extinguished and deemed released unless
asserted by filing of a legal action within such period. This Section 9 shall
not apply to any cause of action which has accrued on the date hereof and of
which the Indemnitee is aware on the date hereof, but as to which the Company
has no actual knowledge apart from the Indemnitee’s knowledge.

10. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance Expenses to the
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
Proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145, but such indemnification or advancement of Expenses may be provided
by the Company in specific cases if the Board of Directors finds it to be
appropriate; or

(b) Lack of Good Faith. To indemnify the Indemnitee for any Expenses incurred by
the Indemnitee with respect to any Proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
Proceeding was not made in good faith or was frivolous; or

(c) Unauthorized Settlements. To indemnify the Indemnitee under this Agreement
for any amounts paid in settlement of a Proceeding unless the Company consents
to such settlement; or

(d) Claims by the Company for Willful Misconduct. To indemnify or advance
Expenses to the Indemnitee under this Agreement for any Expenses incurred by the
Indemnitee with respect to any Proceeding or claim brought by the Company
against the Indemnitee for willful misconduct, unless a court of competent
jurisdiction determines that each of such claims was not made in good faith or
was frivolous; or

 

5



--------------------------------------------------------------------------------

(e) Section 16(b). To indemnify Indemnitee for Expenses and the payment of
profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or any similar successor statute; or

(f) Willful Misconduct. To indemnify the Indemnitee on account of the
Indemnitee’s conduct which is finally adjudged to have been knowingly fraudulent
or deliberately dishonest, or to constitute willful misconduct; or

(g) Unlawful Indemnification. To indemnify the Indemnitee if a final decision by
a court having jurisdiction in the matter shall determine that such
indemnification is not lawful; or

(h) Forfeiture of Certain Bonuses and Profits. To indemnify Indemnitee for the
payment of amounts required to be reimbursed to the Company pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002, as amended, or any similar
successor statute.

11. Nonexclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to actions
in his or her official capacity and to actions in another capacity while
occupying his or her position as an Agent of the Company, and the Indemnitee’s
rights hereunder shall continue after the Indemnitee has ceased acting as an
Agent of the Company and shall inure to the benefit of the heirs, executors and
administrators of the Indemnitee.

12. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to the Indemnitee to the fullest extent now or hereafter permitted by law.

13. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 12 hereof.

14. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.

15. Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors, heirs, executors, and administrators
and assigns of the parties hereto.

16. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee or (ii) if mailed by certified or
registered mail with postage prepaid, on the third business day after the
mailing date. Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice.

17. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware.

18. Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or Proceeding which arises out of
or relates to this Agreement.

 

6



--------------------------------------------------------------------------------

The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.

 

CHAPARRAL ENERGY, INC.

By:  

 

Its:  

 

INDEMNITEE:

 

 

7